Name: 2000/594/EC: Commission Decision of 29 September 2000 amending Decision 2000/510/EC on Community financial assistance towards the eradication of avian influenza in Italy in 1999 (notified under document number C(2000) 2886) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  economic policy;  agricultural activity;  EU finance;  Europe
 Date Published: 2000-10-04

 Avis juridique important|32000D05942000/594/EC: Commission Decision of 29 September 2000 amending Decision 2000/510/EC on Community financial assistance towards the eradication of avian influenza in Italy in 1999 (notified under document number C(2000) 2886) (Text with EEA relevance) Official Journal L 249 , 04/10/2000 P. 0025 - 0025Commission Decisionof 29 September 2000amending Decision 2000/510/EC on Community financial assistance towards the eradication of avian influenza in Italy in 1999(notified under document number C(2000) 2886)only the Italian text is authentic(Text with EEA relevance)(2000/594/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 1258/1999(2), and in particular Article 3(3) and (5) thereof,Whereas:(1) Commission Decision 2000/510/EC of 26 July 2000 on Community financial assistance towards the eradication of avian influenza in Italy in 1999(3) provided financial assistance to Italy for the costs of the eradication measures for avian influenza.(2) The payment of financial assistance is related to the presentation of supporting documents before 1 September 2000.(3) A request has been made for an extended period for the submission of supporting documents.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 3 paragraph 3 of Decision 2000/510/EC the date "1 September 2000" is replaced by "1 October 2000".Article 2This Decision is addressed to the Italian Republic.Done at Brussels, 29 September 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 205, 26.7.2000, p. 13.